DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tube, a first actuator, a suction or pressure system, a stop arrangement described in claim 1, a second actuator described in claim 2, a dressing described in claim 48 and an adhesive described in claim 49 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 43 is objected to because of the following informalities:  “said excised tissue portions” should read “said plurality of said excised tissue portions”.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the limitations, “one or more shape memory polymer fibers or wires, and wherein contraction of said skin region is provided by aligning the one or more shape memory polymer fibers or wires along one or more directions” is not found to have proper antecedent basis for the claimed subject matter.  Clarification is requested.

The substitute specification filed 03/02/202 is acknowledged and accepted by the Office.

Applicant has indicated co-pending applications in the first paragraph of the specification.  The first page of the specification should be updated to clarify the status of all related applications noted in the first paragraph of the specification.  The status of nonprovisional parent application(s) (whether patented or abandoned) should also be included.  If a parent application has become a patent, the expression "now Patent No.____________" should follow the filing date of the parent application.  If a parent application has become abandoned, the expression "now abandoned" should follow the filing date of the parent application.  
 Applicant is required to update and clarify the status of all related applications noted in the first paragraph of the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per page 20, 2nd paragraph of the specification, the device for providing contraction or expansion of said skin region in one or more directions as set forth in claims 1, 53 and 65 are: material(s) or layer(s) in a device (e.g., a dressing) can include an unstretched layer (e.g., including any material described herein) and an adhesive layer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 53-56, 58-62 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weadock et al. U.S. Publication No. (2007/0156161 A1) in view of Gurtner et al. U.S. Publication No. (2012/0226214 A1) and evidenced by Boyle et al. U.S. Publication No. (2004/0098094 A1).
liposuction would inherently tighten the skin] and (figs.1-4) comprising: (i) producing a plurality of excised tissue portions in a region of skin tissue using a system comprising, a tube or cannula (8) with hollow lumen (18) and [0034] configured to contact a surface of the skin to generate holes in the skin tissue by excising portions of the skin tissue via cutting blade (58) and [0043]; a first actuator (shaft 50 and motor 52) and [0042] and gear (60) and [0044, the moveable shaft 50 in the lumen and cutting blade 58 may reciprocatingly slide axially within the lumen 18, and the gearing 60 may translate the rotational movement of the motor shaft 62 to the reciprocatingly sliding movement of the cutting blade 58 and lumen shaft 50] configured to rotate and/or translate the tube relative to the skin [0044]; and9638118v1Application No. 16/707,1226Docket No.: 2012312-0266Amendment dated March 2, 2020 a suction or pressure system via a source of negative pressure (24, fig.1) and [0036] to facilitate removal of tissue portions from the tube [0022, once tissue is withdrawn by forces comprised of at least the negative pressure source from a patient's body at one location, through the lumen and received by the tissue chamber of the main body, the physician or surgeon may relocate the distal end of the cannula at a different site to dispense tissue from the device by forcing the plunger of the second portion of the hand/holdable main body into the first portion through hand pressure to cause tissue held in the chamber to pass from the chamber through the cannula lumen and distal end opening to be dispensed at the different site] and [0043, the cutting blade 58 is exposed through the distal end opening 14 to contact and excise tissue from the patient. The cutting action provided by the blade 58, in concert with the negative pressure, facilitates rapid motility of adipose tissue].
affixing to the skin region a device that provides contraction or expansion of the skin region in one or more directions.  
Gurtner et al. however, teaches a method of skin tightening (abstract) comprising: affixing a dressing (100) to a skin region (Fig. 2G illustrates dressing 100 affixed to skin 10), wherein the dressing is configured, when applied to the skin region a plurality of incised tissue portions and/or excised tissue portions (Fig. 2G lesions 14) has been excised by an apparatus comprising one or more needles or microneedles [0112] for making incisions and/or excisions in a skin region to provide contraction or expansion of the skin region in one or more directions (Fig. 2G illustrates dressing 100) and [0063], (Fig. 2G) shows removal of the strain from the tissue (10) which causes closure of the lesion (14).  In [0005], Gurtner et al. teaches the dressing comprises a limiting member coupled to the dressing and configured to resist straining of the dressing beyond a predetermined strain.
In view of the teachings of Gurtner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of skin tightening of Weadock et al. by incorporating a device that provides contraction or expansion of the skin region in one or more directions for improved healing of skin after a therapeutic injury [0002] of Gurtner et al.
With respect to claim 54, the combination of Weadock et al./Gurtner et al. substantially discloses the invention as claimed except at least one of the excised tissue portions has at least one dimension that is less than 2 mm.  Weadock et al. however, discloses in [0012, the present invention to provide a liposuction device which may be used to remove fat cells, and other material from one site, such as a patient's leg, and transfer such material immediately to another 
With respect to claim 55, the combination of Weadock et al./Gurtner et al. substantially discloses the invention as claimed except an areal fraction of excised tissue portions is less than about 10% of the skin region.  Weadock et al. however, discloses in [0012, the present invention to provide a liposuction device which may be used to remove fat cells, and other material from one site, such as a patient's leg, and transfer such material immediately to another site, such as the patient's face, without the need to transfer fat into another syringe or vessel] therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to excise from a region of the skin tissue an areal fraction of excised tissue portions less than about 10% of the skin region, in order to reposition tissue which allow for enhanced body contouring without cannula movement [0015] of Weadock et al.
With respect to claim 56, the combination of Weadock et al./Gurtner et al. substantially discloses the invention as claimed except an areal fraction of excised tissue portions is less than about 70% of the skin region.  Weadock et al. however, discloses in [0012, the present invention to provide a liposuction device which may be used to remove fat cells, and other material from one site, such as a patient's leg, and transfer such material immediately to another site, such as the patient's face, without the need to transfer fat into another syringe or vessel] therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to excise from a region of the skin tissue an areal fraction of excised tissue portions  , in order to reposition tissue which allow for enhanced body contouring without cannula movement [0015] of Weadock et al. 
With respect to claim 58, the combination of Weadock et al./Gurtner et al. substantially discloses the invention as claimed.  Weadock et al. however, discloses in [0012, the present invention to provide a liposuction device which may be used to remove fat cells, and other material from one site, such as a patient's leg, and transfer such material immediately to another site (emphasis added), such as the patient's face, without the need to transfer fat into another syringe or vessel]; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Weadock et al. such that the affixing step (ii) is performed within about 30 seconds of excising the skin region, since the removal of fat cells, and other material from one site, such as a patient's leg, is being transferred  immediately to another site (emphasis added), such as the patient's face, without the need to transfer fat into another syringe or vessel .  
With respect to claim 59, the combination of Weadock et al./Gurtner et al. substantially discloses the invention as claimed.  Waeadock et al. further discloses the method results in controlling pleating in the skin region.  In [0014], Weadock et al. discloses [0014] the present invention to provide a lipoplasty device which enables a surgeon to correct mistakes immediately.  In [0033] Weadock et al. further discloses the use of vasoconstrictors ( causes the muscles around your blood vessels tighten to make the space inside smaller, which would inherently control pleating in the skin region) are injected using the system of the present invention into the patient at a particular site during lipoplasty.
With respect to claim 60, the combination of Weadock et al./Gurtner et al. substantially discloses the invention as claimed.  Gurtner et al. further teaches comprising increasing a .  In [0075], Gurtner et al. teaches the limiting member being used with the dressing can be comprised of a shape memory alloy such as a super-elastic alloy or a heat activated alloy that extends or contracts in response to a temperature shift.  Shape memory alloy are capable of being heated greater than the body temperature as evidenced by Boyle et al. in [0011 a shape memory alloy having an austenite phase transition temperatire, A.sub.s, greater than 37.degree. C.
With respect to claim 61, the combination of Weadock et al./Gurtner et al. substantially discloses the invention as claimed.  Gurtner et al. further teaches exposing the device to one or more stimuli selected from a group consisting of electric field, [0058].  
With respect to claim 62, the combination of Weadock et al./Gurtner et al. substantially discloses the invention as claimed.  Gurtner et al. further teaches adjusting contraction or expansion of the skin region to minimize or prevent skin pleating [0058]-[0059].  
With respect to claim 65, Weadock et al. substantially discloses a method of skin tightening [0008] and [0012, liposuction would inherently tighten the skin] comprising: i) rotating and/or translating via (shaft 50 and motor 52) and [0042] and gear (60) and [0044, the moveable shaft 50 in the lumen and cutting blade 58 may reciprocatingly slide axially within the lumen 18, and the gearing 60 may translate the rotational movement of the motor shaft 62 to the reciprocatingly sliding movement of the cutting blade 58 and lumen shaft 50] a tube or cannula (8) with hollow lumen (18) and [0034] relative to a skin tissue, and contacting the tube with a surface of the skin tissue [0043]; and9638118v1Application No. 16/707,1226Docket No.: 2012312-0266Amendment dated March 2, 2020 a suction or pressure system via a source of negative pressure (24, fig.1) and [0036] to facilitate removal of tissue portions from the tube [0022, once tissue is withdrawn by forces comprised of at least the negative pressure source from a patient's body at one location, through the lumen and received by the tissue chamber of the main body, 
As regard the limitation “thereby excising from a region of the skin tissue one or more tissue portions having at least one dimension that is less than 2 mm into the tube”; Weadock et al. discloses in [0012, the present invention to provide a liposuction device which may be used to remove fat cells, and other material from one site, such as a patient's leg, and transfer such material immediately to another site, such as the patient's face, without the need to transfer fat into another syringe or vessel] therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to excise from a region of the skin tissue one or more tissue portions having at least one dimension that is less than 2 mm into the tube, in order to reposition tissue which allow for enhanced body contouring without cannula movement [0015] of Weadock et al.
Weadock et al. substantially discloses the invention as claimed except affixing a device to the region, wherein the device provides contraction or expansion of the region in one or more directions.  
Gurtner et al. however, teaches a method of skin tightening (abstract) comprising: affixing a dressing (100) to a skin region (Fig. 2G illustrates dressing 100 affixed to skin 10), wherein the dressing is configured, when applied to the skin region a plurality of incised tissue 
In view of the teachings of Gurtner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of skin tightening of Weadock et al. by incorporating a device that provides contraction or expansion of the skin region in one or more directions for improved healing of skin after a therapeutic injury [0002] of Gurtner et al.

Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weadock et al./Gurtner et al. as applied to claim 52 above, and further in view of Flatland et al. U.S. Patent No. (8,597,204 B2).
With respect to claim 57, the combination of Weadock et al./Gurtner et al. substantially discloses the invention as claimed except the plurality of excised tissue portions comprise one or more elliptical holes in the skin region.  
Flatland et al. however, teaches a biopsy device includes a coring cannula, a retract stylet, and a localization needle. The coring cannula has a longitudinal axis and a shaft centered on the axis (abstract).  FIG. 32A is a graphical representation of a flexible transection blade and a 
In view of the teachings of Flatland et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cannula of Weadock et al/Gurtner et al. by incorporating a coring cannula with a circular cutting ring for excising tissues having elliptical holes in the skin region of the user in order for the tissue sample is confined within the cutting ring ([Col.14], lines 19-20) of Flatland et al. 

Claims 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weadock et al/Gurtner et al. as applied to claim  53 above, and further in view of Manstein U.S. Publication No. (2011/0046616 A1) and further in view of Flatland et al. U.S. Patent No. (8,597,204 B2).
With respect to claim 63, the combination of Weadock et al./Gurtner et al. substantially discloses the invention as claimed except pre-stretching the skin region before producing the plurality of excised tissue portions.  
Manstein however, teaches an apparatus and method for removal of subcutaneous fatty tissues (abstract).  In [0015], Manstein further teaches the surface of the skin can optionally be stretched before ablating the holes, which can facilitate ejection of vaporized and/or heated fatty tissue up and out of the ablated hole. Such pre-stretching can also reduce the size of the hole and/or proximal thermal damage region after the tension is released and the tissue is allowed to relax and in [0065, the skin tissue 120 can optionally be stretched, e.g., uni-directionally or bi-directionally, before applying the film 140 to the surface thereof, which can maintain the skin surface in a stretched state while the ablative holes 150 are formed].
pre-stretching the skin region before producing the plurality of excised tissue portions in order to reduce the size of the hole and/or proximal thermal damage region after the tension is released and the tissue is allowed to relax.
With respect to claim 64, the combination of Weadock et al./Gurtner et al./Manstein substantially discloses the invention as claimed.  Manstein further teaches pre-stretching the skin region before producing the plurality of excised tissue portions [0015] except with a circular coring needle to generate an elliptical hole in the skin region when the skin region is not stretched.  
Manstein however, teaches an apparatus and method for removal of subcutaneous fatty tissues (abstract).  In [0015], Manstein further teaches the surface of the skin can optionally be stretched before ablating the holes, which can facilitate ejection of vaporized and/or heated fatty tissue up and out of the ablated hole. Such pre-stretching can also reduce the size of the hole and/or proximal thermal damage region after the tension is released and the tissue is allowed to relax and in [0065, the skin tissue 120 can optionally be stretched, e.g., uni-directionally or bi-directionally, before applying the film 140 to the surface thereof, which can maintain the skin surface in a stretched state while the ablative holes 150 are formed].
In view of the teachings of Manstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of skin tightening of Weadock et al./Gurtner et al. by pre-stretching the skin region before producing the plurality of excised tissue portions in order to reduce the size of the hole and/or proximal thermal damage region after the tension is released and the tissue is allowed to relax.

Allowable Subject Matter
Claims 40-52 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fail to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claim 40 and its dependent claims 41-52 which recite features not taught or suggested by the prior art of record.
The prior art of record fail to disclose or fairly suggest a stop arrangement to control the depth of the excision and/or the length of excised tissue portions, wherein the stop arrangement is adjustable along a long axis of the tube to control the depth of excision in the skin, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claim 40.
Claims 41-52 are allowed insofar as they depend from the allowed base claim 40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786